Order, entered on September 7, 1962, unanimously affirmed, with $20 costs and disbursements to respondent. No opinion. Order, entered on September 20, 1962, granting plaintiff’s motion to punish defendants for contempt of court, unanimously modified, in the exercise of discretion, to the extent of reducing the fine to $100 and the costs and expenses to $250, and is otherwise affirmed, without costs. In the light of the nature of the acts constituting the contempt and the other pertinent circumstances, we conclude that the fine imposed and the costs assessed were excessive and should be reduced. Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.